DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 12/20/2021. Claims 1, 4, 5, 8-13, 19-29 are pending. Claims 1, 4, 9-12, 19, 20, 22, 24, 25, 27, 28, are amended. No claims are currently added. No claims are currently cancelled.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. The applicant has argued “In the Examiner's remarks, it is stated that the claims do not impose a meaningful limit on the alleged judicial exception and that ‘applicant's invention does not involve checking for errors. Applicant's invention is evaluation data and based on the evaluation removing data.’ See pages 4-5. However, Applicant respectfully disagrees and notes that the present application describes that ‘the transaction network may tailor the handling of the transaction, such as by denying it, whereby the transaction network may actively deter misuse of transaction products not intended for SBOs.’" The examiner respectfully disagrees. Although the applicant may have support in the originally filed disclosure for denying a transaction, the applicant does not claim this feature. And although the claims are read in view of the specification the applicant has multiple embodiments and not only that includes the language of “such as by denying it” therefore, it cannot be assumed that the applicant is indirectly claiming this feature. The cited portion of the specification would merely be considered intended use “the transaction 

The applicant has argued “the claim applies a corrective action by applying an appropriate tag to a user to avoid misuse of a transaction product by tailoring the execution of the transaction by that user.” The examiner respectfully disagrees. As claimed the invention is directed to a system for identifying whether an individual who is making a charge is a business card holder or not. The applicant is not claiming any type of corrective action or correction to the data. 

The applicant has argued “Moreover, the claim recites meaningful limitations that as an ordered combination ensure that the claim integrates the alleged abstract idea into a practical application that amounts to significantly more than the alleged abstract idea. Consider that the present application explains that its disclosed systems/methods can process big data sets.” The examiner respectfully disagrees. The use of a computer as a tool to process large amounts of data is a known feature of a computer. The computer is not being used in a new or inventive way, the computer is merely processing data. Even though the applicant is using a computer, the computer is merely being used as a tool for performing the steps of the invention. Claims can recite a mental process even if they are claimed as being performed on a computer. When given its broadest reasonable interpretation, the claims recite a mental process when the claim is performed entirely in the human mind. However, the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. The broadest reasonable interpretation of the claim in light of the specification shows that the underlying claimed invention is described as a concept that can be performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment and 3)is merely using a 

The applicant has argued “As such, the claimed subject matter provides a technical improvement in the relevant field and claim 1 is patent eligible under step 2A, prong 2 of the 2019 Patent Eligibility Guidance.” The examiner respectfully disagrees. The applicant sites portion of the specification, however, the limitations as argued are not claimed, nor do they appear to be an improvement to a database or a computing device. The invention merely manipulates and analyzes data, if anything this would be an improvement to the identified abstract idea not to a technical improvement. The applicant has argued the claims in view of Koninkljke KPN N.V. v. Gemalto M2M GMBH, No. 18-1863 (Fed. Cir. 2019). According to the decision, Once the prior art system generated defective check data for an initial data block with a given systematic error, the system would continue to generate defective check data for subsequent data blocks with the same systematic error, thus allowing these types of errors to persist in the system. The ’662 patent solves this problem by varying the way check data is generated by varying the permutation applied to different data blocks. Varying the permutation for each data block reduces the chances that the same systematic error will produce the same defective check data across different data blocks. Claims 2–4 thus replace the prior art check data generator with an improved, dynamic check data generator that enables increased detection of systematic errors that recur across a series of transmitted data blocks. As with other claims we have found to be patent eligible in prior cases, the appealed claims represent a nonabstract improvement in the functionality of an existing technological process and not simply an abstract idea of manipulating data. In contrast to applicant’s invention applicant’s invention does not 

Even though the applicant has claimed the use of machine learning, as claimed the machine learning in the step of eliminating users by “evaluating, via machine learning, the card transactions for non-linear patterns of behavior exhibited by the user.” The applicant merely uses the machine learning to manipulate and evaluate data. The machine learning is performed by the computer which is merely recited as being used as a tool to perform the steps of the invention. 

The applicant claims that the invention is directed to a practical application. The examiner respectfully disagrees. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018. Appellant’s claimed invention does not contain limitations that integrate the invention into a practical application. Appellant’s claimed invention merely 

The applicant has argued that their claimed invention in view of the Attanapola decision (decided July 1, 2019). The examiner respectfully disagrees. The decision states:
In particular, the technology improvement is directed to implementing an analytics engine configured with one or more predictive models and a decision system for generating healthcare work item recommendations based on predictive analytics, performing by the analytics engine analytics to discover patterns in patient records data, generating risk scores using the predictive models based on a set of attributes in the patient records data and the discovered patterns in the patient records data, and generating by the decision system a healthcare recommendation for a given patient with a risk score based on the risk score, a predictive model used to generate the risk score, and a set of mapping rules that link contributing factors to healthcare providers.

Applicant’s invention does not involve (1) predictive models and a decision system for generating healthcare work item recommendations, (2) discover patterns in patient records data, generating risk scores using the predictive models based on a set of attributes in the patient records data and the discovered patterns in the patient records data, and/or (3) generating by the decision system a healthcare 

The applicant has argued a PTAB decisions of claims rejected under 35 USC 101. The examiner notes that although the Applicant has cited recent decisions in lower courts and by the PTAB, these decisions are non-precedential. While some of the fact patterns draw from U.S. Supreme Court and U.S. Court of Appeals for the Federal Circuit decisions, the examples do not carry the weight of the Federal court decisions. The decision is non-precedential, which means it can't be used legally as setting precedent. The USPTO maintains a listing of all current Federal Court decisions. Applicant is encouraged to view these precedential decisions.

The applicant has argued the claims in view of October 2019 Example 46. The examiner respectfully disagrees. With regards to example 46, Limitation (d) in combination with the feed dispenser enables the control of appropriate farm equipment based on the automatic detection of grass tetany, which goes beyond merely automating the abstract idea. Using the information obtained via the judicial exception to take corrective action such that the monitoring component is operable to control the feed dispenser in a particular way is an “other meaningful limitation” that integrates the judicial exception into the overall livestock management scheme and accordingly practically applies the exception, such that the claim is not directed to the judicial exception. And Step (d) specifies that the processor automatically operates the sorting gate to route the animals in the herd based on the behavior of the animals. As explained previously, the BRI of this limitation encompasses three embodiments: a first embodiment in which step (d) routes animals exhibiting aberrant behavioral patterns into a holding pen; a second 

The applicant has amended and successfully argued the claims to overcome the previous 112(a),/1st rejections in view of applicant’s amendments. Further, the concept of non-linear was stated by the applicant to be "A nonlinear relationship is a type of relationship between two entities in which change st rejections are withdrawn. 

The applicant has amended and successfully argued the claims to overcome the previous 112 (b), 2nd rejections. The previous 112(b), 2nd rejections are withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 5, 8-13, 19-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of identifying consumers with merchant relationship and transaction account provider data to assign a SBO consumer score and process a transaction. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1, 4, 5, 8-13, 19-29) is/are directed to an abstract idea without significantly more.

Step 1 

(1, 4, 5, 8-13, 21, 22) is/are directed to a method, claim(s) (19, 23-25) is/ are directed to a computer readable medium, and claims(s) (20, 26-29) is/are directed to an apparatus and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.


Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process and/or certain methods of organizing human activity). Specifically the independent claims recite:

mental process: as drafted, the claim recites the limitation of creating a group of data, eliminating a portion of the data, determining rules, computing a score related to the data, assigning a tag, and executing a transaction which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses a user manually manipulating and assigning data. The mere nominal recitation of a generic network appliance does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a 

certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that amounts to either following rules or instructions (analyzing data and generating results, i.e. reviewing transaction account data set details and rewarding SBO score) which is a method of managing interactions between people. Thus, the claim recites an abstract idea. 


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): a processor, a database, a network host, a transaction network, a distributed storage system, a processor generally linking machine learning, a medium. The processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, it is viewed that the specification sets forth an improvement in technology, but the claim itself 

For further clarification the Examiner points out that the claim(s) 1, 4, 5, 8-13, 19-29 recite(s) creating a consumer group database, eliminating a subset of consumers from the database, determining rules, computing a score about a consumer, assigning a tag to a consumer, and executing a transaction for a user, which are viewed as an abstract idea in the form of a mental process applied to certain methods of organizing human activity. This judicial exception is not integrated into a practical application because the use of a computer for creating, eliminating, determining, assigning, and executing which is the abstract idea steps of manipulating data in order to assign a score prior to authorizing a transaction in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process applied to certain methods of organizing human activity (i.e. scoring a consumer and executing a transaction).  Using a computer to create, eliminated, determine, assign, and execute merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine information about a user as well as perform a transaction:

[0002] The present disclosure relates to data analytics for transaction data.
[0004]   Large data sets may have challenges. For example, cardholders may frequently hold a business-oriented transaction card, but various merchants may or may not accept the business-oriented transaction card. Similarly, cardholders may hold a consumer-oriented transaction card, but may complete business transactions using the card. These actions confuse and frustrate the identification and categorization of transaction data, and obscure the identity and categorization of real-world entities and individuals behind transactions, while also hampering data analytics.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  


Claims 4, 5, 8-13, 22-29 contain the identified abstract ideas, further narrowing them, with additional element. This merely further limits the claimed analysis of data such as claims 4-5 which further define a model directive, claims 8, 13, 23, 26, 29, which further define probability scores, claims 9-12, 22 which further narrow the claim by analyzing and identifying data, claims 24, 25, 27, 28 which further define data records and prospect data. Therefore, the computer readable program and score calculation application does not improve, nor is any technology or technological process improved, and thus are not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the consumer type.  This is not a technical or technological problem but is rather in the realm of business or transaction management and therefore an abstract idea.

Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a 

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because (pick one of the following a-d).

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

[0053] The various system components discussed herein may include one or more of the following: a host server or other computing systems including a processor for processing digital data; a memory coupled to the processor for storing digital data; an input digitizer coupled to the processor for inputting digital data; an application program stored in the memory and accessible by the processor for directing processing of digital data by the processor; a display device coupled to the processor and memory for displaying information derived from digital data processed by the processor; and a plurality of databases. Various databases used herein may include: client data; merchant data; financial institution data; and/or like data useful in the operation of the system. As those skilled in the art will appreciate, user computer may include an operating system (e.g., Windows NT®, Windows 95/98/2000®, Windows XP®, Windows Vista®, Windows 7®, OS2, UNIX®, Linux®, Solaris®, MacOS, etc.) as well as various conventional support software and drivers typically associated with computers.


(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 


The prior art references Drennan US 20140379386 A1, La Chapelle et al. US 20130262226 A1, Falkenborg et al. US 20120022945 A1, Maitland et al. US 20050197954 A1 teach a processor, a database, a network host, a transaction network, a processor generally linking machine learning, a distributed storage system, a medium in at least Drennan Fig. 1, 3, 6, 7, ¶ 16, 18, 20, 26-30, 38, La 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Independent claim 19 and 20 are substantially similar to claim 1 and ineligible for similar reasons. Furthermore, claim 19 and 20 contains the identified abstract idea, further narrowing them, with the additional elements of a computer system, at least one processor, memory, a computer program product, and a computer readable medium, which as above and within the specification is highly generalized, and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above. 

After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more. Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

The disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim. Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark 

Pertinent art to consider includes SIVASHANMUGAM et al. US 20140337171 A1 discloses behavior assessment through the analysis of consumer-merchant transactions, and more particularly, to determining behavior scores for merchants and consumers, Falkenborg et al. (US 20130151388 A1) discloses the processing of transactions, such as payments made via credit cards, debit cards, prepaid cards, etc., and/or providing information based on the processing of the transaction data, Falkenborg et al. (US 20120022945 A1) discloses the processing of transactions, such as payments made via credit cards, debit cards, prepaid cards, etc., and/or providing information based on the processing of the transaction data, and Maitland (US 20050197954 A1) discloses predicting small business behavior from consumer card transactions. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683